             Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
SABINE KRAUT,
                                                                  CASE NO.
                                   Plaintiff,
                                                                  JURY TRIAL DEMANDED
                 -against-

WAFRA INC.,                                                       COMPLAINT
FRANCIS P. LIVELY
                                    Defendants.
------------------------------------------------------------- X


        Plaintiff Sabine Kraut (“Kraut”), by her undersigned counsel, for her Complaint, alleges as

follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff brings this lawsuit in response to ongoing and pervasive acts of sexual

harassment, sexual discrimination, and retaliation by Defendant Wafra Inc. (formally WAFRA

Investment Advisory Group, Inc.) (“Wafra”), its employees and agents and Defendant Francis

(“Frank”) P. Lively (“Mr. Lively”) (together, the “Defendants”).

        2.       This is a case about a woman who endured six years of persistent sexual harassment

at the hands of the man who had direct control over her career, career growth, and day-to-day

tasks, and who exploited his superior position to inundate her with a barrage of unsolicited and

unwanted advances during her past six years at Wafra. Not only did Mr. Lively sexually harass

her, he deprived her of at least 1 percent origination credit for a profitable real estate investment

fund that she brought to Wafra and deprived her of promotion opportunities. This conduct

occurred in an environment where Wafra’s Human Resources Department did not provide a formal

process for recourse. For most of the relevant period, and until recently, Wafra’s handbook




                                                        1
             Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 2 of 36



directed victims of sexual harassment to report to his or her direct supervisor, Wafra’s Controller,

or Wafra’s Chief Financial Officer, thus exemplifying the fact that the Human Resources

Department effectively had no internal, confidential, or objective process that provided a safe place

to report sexual harassment separate and apart from Wafra personnel who were directly involved

in her employment responsibilities.

       3.        As described in greater particularity below, Plaintiff is an employee of Wafra and

was employed full-time when subjected to: sexual harassment by her direct superior for at least

six years; sexual discrimination and deprivation of promotions and advancement opportunities due

to her gender and because she resisted and rejected physical advances by her direct superior; and

retaliation by Defendant Wafra and its employees and agents after Plaintiff reported the conduct

of her superior.

       4.        This conduct has caused Plaintiff serious economic harm and emotional pain and

suffering.

       5.        Accordingly, Plaintiff brings this civil rights action under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), and Title 1 of the Civil

Rights Act of 1991, 42 U.S.C. § 1981a, for unlawful sexual harassment in the workplace by

Defendant Mr. Lively, retaliation and bullying by Defendant Wafra after Plaintiff reported such

practices, and to provide appropriate relief to employees who were adversely affect by such

practices. Plaintiff also brings this action for sexual harassment, sex discrimination, and retaliation

pursuant to the New York State Human Rights Law (“NYSHRL”), the New York City Human

Rights Law (“NYCHRL”), and New York common law.




                                                  2
             Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 3 of 36



        6.       In June 2018, Plaintiff filed a complaint with the Equal Employment Opportunity

Commission (“EEOC”), seeking a right to sue for violations of Title VII. On September 7, 2018,

the EEOC granted Plaintiff with the right to sue against Defendants under federal law.

                                  JURISDICTION AND VENUE

        7.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 42 U.S.C. § 2000e-

5(f) (3).

        8.       This action is authorized and instituted pursuant to § 706(f) (1), § 706(f) (3), 42

U.S.C. §2000e-5(f) (1), §2000e-5(f) (3).

        9.       Venue is properly laid in the Southern District of New York pursuant to 28 U.S.C.

§ 1391(b)(2) because the unlawful acts alleged below were, and are now being committed, within

the jurisdiction of the United States District Court for the Southern District of New York.

                                           THE PARTIES

        10.      Plaintiff, Sabine Kraut, is a female residing in New York. In 1999, Ms. Kraut

received her Bachelor’s Degree from Cornell University, School of Hotel Administration. In 2005,

Ms. Kraut received her Master’s in Real Estate Finance and Investments from New York

University. At all times relevant to this action, Ms. Kraut was a full-time employee working at

Wafra in the company’s Real Estate Asset Management and Real Estate Acquisition groups under

Mr. Lively’s supervision. Ms. Kraut performed her work in a diligent, conscientious, and

professional manner.

        11.      Defendant Wafra is a global advisory and investment firm, directly owned by the

Social Security Trust Fund of Kuwait and doing business continuously in New York. At all

relevant times, Ms. Kraut worked in Wafra’s New York office. Wafra is beneficially owned by

the Public Institution for Social Security of Kuwait, a Kuwaiti governmental entity.




                                                  3
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 4 of 36



       12.     At all relevant times, Wafra has been continuously doing business in the State of

New York in the Southern District of New York.

       13.     At all relevant times, Wafra has continuously been an employer engaged in an

industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42

U.S.C. §§ 2000e (b), (g) and (h).

       14.     Defendant Mr. Lively was a full-time employee of Wafra, the head of the Real

Estate Direct Investment Group, and Executive Senior Vice President of the Real Estate Division

at all relevant times and until April 2018. At all relevant times, Mr. Lively was her department

head and one of Ms. Kraut’s direct supervisors.

                                    FACTUAL ALLEGATIONS

A.     Sabine Kraut’s Background

       15.     In or about 2004, Sabine Kraut began her employment at Wafra in a part-time

unpaid internship while finishing graduate school. In 2005, Ms. Kraut received her Master’s in

Real Estate Finance and Investments from New York University. After graduation, she began her

full-time employment at Wafra. Initially, Edward Ryan (“Mr. Ryan”), now Managing Director

within Wafra’s Real Estate Division, was her direct supervisor, but Ms. Kraut has reported to Mr.

Lively for hospitality projects since 2004.

       16.     In or about 2012, Ms. Kraut was transferred from Wafra’s Acquisitions Group to

the Asset Management Group. Her superiors told her she was transferred to work on international

deals, utilize her international investment skills, and to be better available to work on marketing

projects with Mr. Lively.

       17.     When Ms. Kraut transferred into Asset Management, she reported to Mr. Lively for

two international office portfolios, marketing, and hospitality assignments, as well as commercial




                                                  4
          Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 5 of 36



real estate projects. Mr. Lively was her direct supervisor for these endeavors. As such, Mr. Lively

had direct control over Ms. Kraut’s staffing and assignments, was responsible for evaluating Ms.

Kraut and writing her performance reviews, and made promotion decisions involving Ms. Kraut.

B.    Beginning in 2012, Mr. Lively Subjected Ms. Kraut to Pervasive, Continuous, and
Egregious Sexual Harassment in the Workplace.

       18.     Beginning in or about 2012, almost immediately after Ms. Kraut began working for

Mr. Lively in Asset Management, Mr. Lively began to subject Ms. Kraut to ongoing sexual

harassment that was pervasive, continuous, and egregious. Mr. Lively’s conduct continued for six

years until he left Wafra, effective April 30, 2018.

       19.     In or about March 2012, Mr. Lively and Ms. Kraut took a business trip to Europe.

Mr. Lively used a travel agent who abided by his directives for travel preferences when traveling

with Ms. Kraut, which specifically included directives to book his and Ms. Kraut’s airplane seats

next to each other on flights, as well as hotel rooms next to each other. During this trip, while in

Cannes, France to attend a real estate conference, Ms. Kraut’s hotel room was again arranged next

to Mr. Lively’s. Ms. Kraut was uncomfortable that her room was next to Mr. Lively’s room.

While at the conference events, Mr. Lively made a comment that he could hear Ms. Kraut

showering early in the morning from his room.

       20.     While planning the trip, Mr. Lively had told Ms. Kraut he was extending their trip

to Monaco. He gave the false pretense of a potential business meeting there. In Monaco, he again

arranged for his room to be next to Ms. Kraut’s. During the trip, Mr. Lively made physical

advances, which Ms. Kraut rebuffed.

       21.     Later, Mr. Lively made an advance on Ms. Kraut that she did not have an

opportunity to rebuff. After dinner, Mr. Lively abruptly and forcibly kissed Ms. Kraut on the

mouth in front of her hotel room door. He was with her because he had arranged for his room to



                                                 5
            Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 6 of 36



be next to hers. Ms. Kraut jumped away and quickly went back to her room and closed the door.

Mr. Lively called to apologize for his conduct and admitted that he should not have kissed Ms.

Kraut. Ms. Kraut responded by telling Mr. Lively that the advance was unwelcome and that she

did not know what came over him. Mr. Lively then confessed his feelings for and attraction to

Ms. Kraut, to which Ms. Kraut replied that there was a “disconnect” between them and that she

was not interested in him. Ms. Kraut was scared, but tried to remain calm and did not escalate the

conduct because she was fearful of how Mr. Lively would react.

       22.      Subsequent to this incident, and continuing for the entire period between 2012 and

the end of Mr. Lively’s tenure at Wafra, whenever Ms. Kraut was around Mr. Lively -- whether it

was in the office or on business trips -- Ms. Kraut felt uncomfortable in Mr. Lively’s presence

because she constantly noticed him leering at her, which to her felt like he was undressing her with

his eyes.

       23.      On or about March 9, 2012, despite the fact that Ms. Kraut had recently rebuffed

Mr. Lively’s sexual advances, Mr. Lively, using Ms. Kraut’s native language, called her “Schatzie”

(German, for “darling”) -- an unwelcome attempt to force an intimate relationship.

       24.      Within months of working for Mr. Lively in 2012, Mr. Lively had started to give

Ms. Kraut a series of handwritten love letters and notes on his own private personalized stationary

and sent her flowers to her residence.

       25.      In or about 2012, after a business trip, Mr. Lively gave Ms. Kraut a note containing

a love poem and wrote in “For me, the days I spent with you. Love.” When Mr. Lively handed

Ms. Kraut the note, he commented in sum and substance that Ms. Kraut was a great catch. Ms.

Kraut had never discussed her personal life with Mr. Lively and the comment was unsolicited.




                                                 6
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 7 of 36



       26.     Also in or about 2012, Mr. Lively gave Ms. Kraut a note that quoted a romantic

literary passage. On the note, Mr. Lively handwrote “My last text to you says it all, nothing more.

I wish my feelings were different, I will and am working hard to keep away. We now know the

solution. If you want to have dinner, a walk or a call, you know I am there for you.”

       27.     Additionally, as part of their investments and business development, Ms. Kraut

went on numerous business trips with Mr. Lively, during which Mr. Lively’s behavior became

egregious, subjecting Ms. Kraut to uncomfortable, coercive, and demeaning situations as a result

of his sexual harassment. For example, in one instance during a business trip to London, Mr.

Lively extended the trip so that they would have to stay through the weekend. Mr. Lively denied

Ms. Kraut the ability to fly home to see her mother in Germany despite the short flight. On this

same trip, Mr. Lively reached out to Ms. Kraut via telephone to make plans, but Ms. Kraut’s

cellular telephone had run out of battery. When Ms. Kraut returned to the hotel, she learned that

Mr. Lively had directed the hotel to open and enter her hotel room in her absence because she had

not responded to his messages.

       28.     In or about April 2012, Ms. Kraut and Mr. Lively were on a business trip to Kuwait,

Abu Dhabi, and Dubai. Ms. Kraut made requests to the travel agency for travel arrangements but,

unbeknownst to Ms. Kraut, as mentioned above, Mr. Lively had instructed the travel agency to

ensure that Ms. Kraut was always seated next to him on flights and that their hotel rooms were

next to each other. Prior to this trip or another trip, Ms. Kraut called the JW Marriott Hotel in

Kuwait City in advance of her departure to request a room far away from Mr. Lively, and was

ultimately placed on a different floor, because she feared what would happen if her room was next

to Mr. Lively’s room. The hotel acknowledged that they understood her fear, and gave Ms. Kraut

a room on a different floor, which required a special key card to gain access that Mr. Lively did




                                                7
           Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 8 of 36



not have. Ms. Kraut asked the hotel staff not to record her request in their internal computer

database, because she was scared that Mr. Lively would find out about her request and become

angry.

         29.   While in Dubai, Mr. Lively made nonconsensual physical advances at Ms. Kraut

that crossed the line into sexual assault. After a business dinner, while they were walking on hotel

grounds returning from the hotel restaurant, Mr. Lively unexpectedly and suddenly put his hand

up Ms. Kraut’s dress and reached for her private area in an attempt to grope her. Ms. Kraut jumped

away, but Mr. Lively still managed to touch her thigh. Ms. Kraut was frightened, disgusted, and

in fear of her physical safety. She shouted at Mr. Lively in outrage, and asked him why he would

do such a thing. Mr. Lively responded that he had been looking at Ms. Kraut’s buttocks during

the night and did not see panty lines, and that he was aroused by the notion in his mind that she

may not be wearing underwear (although in reality, she was). Ms. Kraut quickly walked to her

room. Ms. Kraut did not invite any advances from Mr. Lively.

         30.   Despite Ms. Kraut being clear to Mr. Lively with obvious anger about and revulsion

to his trying to grab her private parts, Mr. Lively was not chastened: Thereafter, when Ms. Kraut

would come to the office wearing the same dress she wore that night, Mr. Lively would comment

“Oh, I remember ‘that’ dress.”

         31.   This was not the only time Mr. Lively told Ms. Kraut that he fantasized about her

without underwear. During the trip in Dubai (prior to the groping incident), Ms. Kraut bought a

pair of loose pants, and Mr. Lively later saw her wearing them. Sometime after the trip, Mr. Lively

commented that he remembered thinking that when she wore those pants, he thought she was not

wearing any underwear. In general, he frequently, made comments about her appearance and what

she was wearing, including, for example, that Ms. Kraut “would look good in a burlap sack.”




                                                 8
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 9 of 36



       32.     Shortly after the groping incident in Dubai, Mr. Lively informed Ms. Kraut that he

had spoken with one of the company’s lawyers, Mr. John Opar of Shearman & Sterling, regarding

his conduct. He expressed to Ms. Kraut that he was sorry for how he behaved again, that he realized

that he couldn’t take his actions back, and that he knew the damage was already done.

       33.     During this time period in or about 2012 and thereafter until Mr. Lively left Wafra,

Mr. Lively would regularly email Ms. Kraut reminding her that he had sent her “messages” to her

personal Blackberry. This was a common and consistent method Mr. Lively employed to harass

and assert control over Ms. Kraut: Mr. Lively sent Ms. Kraut inappropriate, imposing, and intimate

messages on Ms. Kraut’s personal Blackberry from his business device. Mr. Lively indicated to

Ms. Kraut that he did not believe Wafra was monitoring his business emails and text messages.

Therefore, Mr. Lively sent Ms. Kraut messages on her personal device for two reasons. First, so

that Wafra could not monitor either end of the conversation, and second, because he used a

messaging application that allowed him to monitor, through the device’s notification feature, when

Ms. Kraut read his messages. If Ms. Kraut did not read or respond to the message in a timely

manner, Mr. Lively would harass Ms. Kraut on her work email and direct her to check her

messages or Blackberry Messages (“BBMs”). Often, Mr. Lively’s BBMs confessed his feelings

for Ms. Kraut explicitly. Ms. Kraut usually attempted to deflect Mr. Lively’s inappropriate and

personal messages by reverting her response back to strictly work matters.             Mr. Lively

continuously harassed Ms. Kraut by sending BBMs to her Blackberry and later text messages to

her personal cellular telephone from 2012 until he left Wafra in April 2018.

       34.     In or about the spring and summer of 2012, Ms. Kraut and Mr. Lively went on

numerous business trips to Europe. During one such trip, Mr. Lively again confessed his love for

Ms. Kraut and sent her additional love letters. Mr. Lively frequently mentioned that he was trying




                                                9
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 10 of 36



to support Ms. Kraut’s career and that his pointed interest in her was really to encourage her to

create more business for their group. Mr. Lively’s comments insinuated that he had complete

control over her career and promotion trajectory at Wafra as her direct supervisor, and, therefore,

Ms. Kraut was unable to complain or report Mr. Lively’s unlawful conduct. If she complained,

she was scared that she would be terminated or demoted. In addition, Wafra’s Human Resource

Department did not have a formal process to report such conduct.

       35.     In or about the summer 2012 and other times thereafter through 2016, Mr. Lively,

who is married, called Ms. Kraut into his office, closed the door so she could not leave and said

“what are the chances that we can be together.” Each time, Ms. Kraut clearly stated that she would

never ever be with Mr. Lively romantically. When this occurred, Mr. Lively would become visibly

upset and would not speak to her for days thereafter. Ms. Kraut felt trapped in the enclosed office,

and was always fearful that Mr. Lively might impose on her if he asked to see her in his office.

Ms. Kraut remained as polite as could have been expected from a professional employee, because

he was her supervisor, and she never encouraged Mr. Lively.

       36.     In or about June 2012, Ms. Kraut and Mr. Lively were on a business trip in Paris,

France. While in Paris, Mr. Lively emailed Ms. Kraut that he had bought her something and

wanted to drop it off in her room. She did not respond to his request. Later, in the hotel elevator,

Mr. Lively pushed an antique and vintage necklace into her hands. Ms. Kraut told Mr. Lively that

she did not want the gift, but Mr. Lively was forceful about her keeping it. Because Mr. Lively

had a habit of not speaking to Ms. Kraut for days after she rejected him, and because they were on

a business trip together, she eventually relented and politely accepted the gift, while still making

clear that she was not accepting any sort of romantic gesture. Mr. Lively enclosed a note with the

pearl necklace that stated “A little gift for you, as I could not leave you out if I gave to our French




                                                  10
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 11 of 36



friends. I enjoy giving to you, big and little things, as it makes me happy to see you smile and be

happy. I know I am a prideful man, and that can get a man in trouble, but it is my desire to please

you and see you happy […] is a choice I make freely. I will be at your service and available to

you always. Enjoy the best chocolate in the world…if not Hersey, Pennsylvania.” In the years

since Mr. Lively gave Ms. Kraut the pearl necklace, he would ask Ms. Kraut from time to time

why she was not wearing the necklace to work.

       37.     In or about late July 2012, Ms. Kraut continued to make it clear that she did not

reciprocate Mr. Lively’s romantic feelings. Mr. Lively became very upset and said that he would

leave the company because of his feelings for Ms. Kraut. However, Mr. Lively did not leave the

company. Instead, he persisted in his harassment of Ms. Kraut. On the occasion of July 4, 2012,

Mr. Lively came to Ms. Kraut’s apartment building and left a handwritten note on his personalized

stationary with the concierge that stated “I think you are as hot as a firecracker.” Inside the

envelope, Mr. Lively included a physical firecracker.

       38.     On or about August 11, 2012, Mr. Lively mailed Ms. Kraut a handwritten letter

with dried flowers while he was on a personal vacation in Glacier National Park.

       39.     Also on or about August 11, 2012, Mr. Lively emailed Ms. Kraut about an

investment fund. Mr. Lively sent follow-up emails when Ms. Kraut did not immediately respond,

but when she did via official Wafra email, Mr. Lively responded and addressed Ms. Kraut with

“Rupert, I mean Sabine.” Rupert was the name of Mr. Lively’s former dog. Mr. Lively often told

Ms. Kraut that Rupert misbehaved, and by calling Ms. Kraut “Rupert” Mr. Lively was effectively

calling Ms. Kraut a misbehaving dog. In this instance, Mr. Lively’s calling Ms. Kraut “Rupert”

communicated that she he felt she had “misbehaved” by moving the email conversation from her

personal account to her work account, and by not responding quickly enough for his liking. Mr.




                                                11
           Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 12 of 36



Lively’s lashing out further communicated the implication that he would control her (Mr. Lively

frequently told Ms. Kraut that Rupert needed an electronic collar to keep him from misbehaving).

Indeed, Mr. Lively continuously tried to control Ms. Kraut and use his role as the head of the

department and as her direct supervisor to exert his authority. Ms. Kraut felt demeaned, belittled,

and objectified.

          40.   On or about August 12, 2012, Mr. Lively sent Ms. Kraut an email reminding her to

read her personal BBMs and stating that “there were too many open issues from the discussion.”

He further wrote in a later correspondence, “I said a lot of things yesterday, some of which were

unnecessary. See blackberry.” Mr. Lively was referring to a discussion in which he told Ms. Kraut

that he wants to spend more time with her outside of work.

          41.   In or about December 2012, Mr. Lively sent Ms. Kraut a Christmas card with a love

letter.

        C.     Mr. Lively continued the ongoing sexual harassment, discrimination, and use
of his position to exert control over Ms. Kraut’s career consistently between 2012 to April
2018, depriving her of significant income.

          42.   On July 15, 2013, Ms. Kraut emailed Mr. Lively about a work-related matter and

Mr. Lively responded stating “I just came back to the office to slap you, you nudge!”

          43.   Beyond the constant disparaging and demeaning attacks such as this one, Mr.

Lively’s harassment went further by intentionally usurping credit for business development, thus

depriving Ms. Kraut of significant income.

          44.   For example, Ms. Kraut pursued a business opportunity with an industry colleague,

Cord Ernst, which was to create a new fund and follow-up funds at Wafra. Ms. Kraut was

successful in persuading Mr. Ernst to come to Wafra and build multi-hundred-million-dollar funds.

This process of bringing Mr. Ernst into Wafra lasted from approximately the fall of 2012 to

approximately the spring of 2014 -- more than a year and a half -- during which time Ms. Kraut


                                                12
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 13 of 36



worked diligently on the deal. But as described below, Ms. Kraut was not properly compensated

for these efforts.

        45.     Ms. Kraut pursued this deal with Mr. Ernst as a result of Wafra’s former CEO’s

mandate tasking each department head with raising money from non-Gulf based investors. The

first phase of this fund has raised $300 million in equity, and, upon information and belief, it is

customary in Wafra and the industry for the individual responsible for securing origination of the

deal to receive at least 1% in fees. Ms. Kraut’s instinct for bringing in Mr. Ernst to Wafra was

completely accurate as, in addition to the initial German Fund, there is now a follow-on fund

aiming to raise another $500 million and there will likely be more funds. Under industry standards,

as well as at Wafra, upon information and belief, Ms. Kraut should receive at least 1% in

origination fees for that sum of money as she is responsible for securing these deals for Wafra.

Moreover, for any additional funds that Mr. Ernst is responsible for raising during his tenure at

Wafra, upon information and belief, Ms. Kraut should receive at least 1% in origination fees.

        46.     That Ms. Kraut introduced Mr. Ernst to Wafra is clear from contemporaneous

correspondence. That correspondence also makes clear that Mr. Lively and Wafra knew that Ms.

Kraut had introduced Mr. Ernst to Wafra, and that Ms. Kraut had performed significant work to

create the new fund. Company emails from in or about September and October 2012 reflect Ms.

Kraut making this introduction and setting up meetings between Mr. Ernst’s team and Wafra.

These emails also make clear that Mr. Lively had no business relationship or contact with Mr.

Ernst and that Ms. Kraut was the only individual responsible for bringing Mr. Ernst to Wafra. In

or about April 2014, Mr. Ernst sent an email to Ms. Kraut, copying Mr. Lively, with the subject

line: “Thank you.” In the email, Mr. Ernst wrote to Ms. Kraut, “I want to also thank you for

introducing me to Wafra [emoticon of a smiling face omitted] and more importantly being very




                                                13
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 14 of 36



supporting to this whole venture!” Accordingly, Ms. Kraut is entitled to compensation relating to

this work.

       47.     However, to date, Ms. Kraut has received no origination fees, credit, or

compensation for bringing Mr. Ernst to Wafra. Instead, Mr. Lively improperly deprived Ms. Kraut

of credit for bringing the German Fund to Wafra, which has been a major financial success. Mr.

Lively did not give Ms. Kraut any origination credit or fee, depriving her of significant financial

equity that is otherwise typical of the market and fund compensation structure.

       48.     On numerous occasions in or about 2013 and until Mr. Lively’s departure, Ms.

Kraut asked Mr. Lively about how she would be credited for originating the German Fund. In

further discussion with Mr. Lively, Ms. Kraut raised wanting to be adequately compensated for

funds she would raise in the future. With respect to receiving credit for future investment

development work, Mr. Lively would respond in sum and substance “you have trust issues. I’ll

take care of you. You have to trust me and take what I give you.”

       49.     In a subsequent performance review, Mr. Lively added as way of explanation that

if Ms. Kraut wanted to be compensated based on originations in general, she would have to accept

a large cut in her base pay. Ms. Kraut did not know how to respond as Mr. Lively was in direct

control of her promotions. When Ms. Kraut asked follow-up questions about the compensation

structure, Mr. Lively would say that Ms. Kraut was asking too many questions, to trust him, and

told Ms. Kraut to “remember how much I am helping you.”

       50.     In or about November 2013, Ms. Kraut went on a business trip to Amsterdam,

Netherlands to attend an annual meeting for a Dutch property fund. While in Amsterdam, Mr.

Lively sent Ms. Kraut a BBM stating that he wanted to kiss her.




                                                14
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 15 of 36



       51.     Ms. Kraut continued to make clear to Mr. Lively through her verbal responses and

actions that she was not interested in any romantic relationship with Mr. Lively whatsoever, that

she did not return his romantic feelings, and that his advances were not welcome. Mr. Lively

would continuously become upset. When traveling, Mr. Lively often threatened to send Ms. Kraut

home on the next flight while on business trips as a result of her not responding to his romantic

advances.

       52.     Also in or about 2014, Mr. Lively severely restricted Ms. Kraut’s flexibility during

business trips. As before, Mr. Lively continued to control Ms. Kraut’s travel itinerary and directed

that they sit next to each other on flights, especially on red-eye flights to Europe and the Gulf

region. Additionally, Ms. Kraut’s elderly and ailing mother, who was suffering the effects of a

stroke that handicapped her and who is now battling cancer, lives in a small town in Germany near

Stuttgart, which was very close to many of Ms. Kraut’s and Mr. Lively’s destinations on their

business trips. Ms. Kraut requested to visit her mother during her free time before or after work

and Mr. Lively denied those requests, while other colleagues were free to make personal plans on

weekends and around business meetings. Mr. Lively simply did not want to be separated from

Ms. Kraut; he occasionally proposed an alternative that he accompany Ms. Kraut when she visited

her mother.

       53.     In or about 2014, while on a business trip and at a breakfast in Paris, France, Ms.

Kraut commented on how beautifully the food was presented and prepared at a breakfast buffet

prior to a business meeting. Mr. Lively responded that “the only thing he could think of having

on that table was [Ms. Kraut].”

       54.     In or about January 2015, Mr. Lively asked Ms. Kraut again if there was really no

chance that Ms. Kraut could imagine being romantically involved with him. Ms. Kraut responded




                                                15
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 16 of 36



that she had never been interested in Mr. Lively in a romantic way and would not be interested in

the future. Mr. Lively said that he had been waiting for Ms. Kraut for years. Ms. Kraut felt

objectified that Mr. Lively’s support of her career and work was directly related to his desire to be

with her romantically and not because of her professional value. Ms. Kraut felt harassed and

coerced to engage in conversations that she deemed inappropriate. Ms. Kraut felt uncomfortable

that Mr. Lively continually put her in a position where she had to respond to his advances given

that he was her direct supervisor and head of the department, and felt that she did not have a choice

but to engage in a conversation if Mr. Lively wanted.

       55.       Comments such as these reflected that Mr. Lively was retaliating and

discriminating against her -- for example, by denying her credit for deals she had made, denying

her promotions or transfers, and reducing her compensation -- because she had rebuffed his

romantic advances.

       56.       In or about 2015 through 2018, Mr. Lively passed Ms. Kraut over for a promotion,

despite numerous past conversations about Ms. Kraut’s career trajectory and advancement under

his team. As her department head, Mr. Lively had unilateral control over promotion decisions.

Ms. Kraut had not been informed or made aware of any performance standards or metrics used to

assess qualifications or determine promotions. Although Mr. Lively had praised Ms. Kraut for her

exemplary work and repeatedly indicated that he would ensure that she be given the opportunities

to grow into more senior roles at Wafra, Mr. Lively promoted a more junior male colleague who

had approximately one year of experience at the firm compared to Ms. Kraut’s almost eight years

of experience.     Ms. Kraut was denied a promotion.         Mr. Lively was also retaliating and

discriminating against her because she rebuffed his romantic advances.




                                                 16
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 17 of 36



       57.     In addition, from in or about 2012 through the end of Mr. Lively’s tenure at Wafra,

Ms. Kraut was constantly in fear for her physical well-being and safety. Since she started working

for Mr. Lively, he would repeatedly mention that he had “friends in high and low places” and that

he would not hesitate threatening others if his professional position or security was compromised.

For instance, on one occasion, Mr. Lively indicated his abilities to Ms. Kraut related to the CEO

of Wafra, Mr. Fawaz Al-Mubaraki. Mr. Lively told Ms. Kraut that if Mr. Al-Mubaraki ever

threatened his career, Mr. Lively would have a private investigator follow Mr. Al-Mubaraki

around, take pictures of him, and potentially others, in compromising situations and threaten to

send them to Kuwait where it could do the most damage to Mr. Al-Mubaraki and his career.

       58.     Mr. Lively believed he could blackmail Mr. Al-Mubaraki, because he asserted that

Mr. Al-Mubaraki was homosexual, and he believed that the Kuwaiti investment team would not

support Mr. Al-Mubaraki if they knew he was homosexual. Mr. Lively also often referred to Mr.

Al-Mubaraki as “shit for brains” (“SFB”) to Ms. Kraut and other senior team members or in

company emails. For example, on or about May 26, 2017, Mr. Lively sent Ms. Kraut an email

referring to Mr. Al-Mubaraki as “SFB.” This was a constant occurrence from Mr. Lively in email

correspondence. Because Ms. Kraut was aware of how Mr. Lively was capable of threatening

other colleagues for jeopardizing his role at Wafra, she was constantly fearful that Mr. Lively

would continue to retaliate against her. Therefore, this was another reason that Ms. Kraut was

fearful to report his conduct.

       59.     Later in or about 2017, during a business trip to the Gulf Region, Mr. Lively gave

Ms. Kraut yet another lavish gift that she did not want -- a Cartier bracelet -- and reaffirmed his

intentions and affection for her, stating that Ms. Kraut was the only reason he came to the office.




                                                17
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 18 of 36



Ms. Kraut did not want the gift, but out of fear of upsetting Mr. Lively and being abroad, she

politely accepted it despite her reluctance.

       60.     Mr. Lively continued this unwanted romantic offensive later on the trip, by asking

Ms. Kraut to sit with him at seaside. Ms. Kraut went and wore a tee shirt and loose long pants.

When Mr. Lively saw her, he appeared upset and said, in sum and substance, “I only came so I

could see you in a bikini.” Mr. Lively was wearing nothing but his underwear (boxer shorts).

       61.     On or about October 26, 2017, Mr. Lively insisted on driving Ms. Kraut to her home

after work. While in the enclosed vehicle, Mr. Lively began making sexual comments towards

Ms. Kraut, making her uncomfortable. Mr. Lively became aggressive with his verbal advances

and Ms. Kraut did not know what Mr. Lively was capable of doing. In attempts to document the

ongoing sexual harassment, Ms. Kraut turned on the recording function of her cellular telephone.

During the audio recording, Mr. Lively confessed his ongoing love for Ms. Kraut for six years,

and acknowledged that his conduct was unsolicited, that Ms. Kraut’s work was good, and that his

feelings impacted Ms. Kraut’s ability to perform her work duties.

       62.     In or about February 2018, Mr. Lively did not promote Ms. Kraut from Vice

President to Director while three men in the real estate group were promoted. When Ms. Kraut

asked Mr. Lively why she was not promoted, Mr. Lively said that the men needed a higher title to

earn respect in the real estate fundraising and marketing industry, but could not give a performance

related reason to promote them. Ms. Kraut said that she also needed the same respect in the

industry in her fundraising and marketing role, and that her situation was no different than her

male colleagues. Mr. Lively responded by stating that if he promoted Ms. Kraut then he would

have to promote two other women, and he did not want to promote two other women to keep the

group’s gender balance.




                                                18
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 19 of 36



        63.    In or about March 2018, while on a business trip to Washington D.C., Mr. Lively

and Ms. Kraut were at dinner after business meetings and Mr. Lively admitted again that he was

still in love with Ms. Kraut, and that if it were not for her, he would not have a reason to come to

the office.

        64.    On or about March 31, 2018, the Saturday before Easter Sunday, Mr. Lively came

to Ms. Kraut’s place of residence without being invited to give her an Easter present. Mr. Lively’s

presence is captured on security video from Ms. Kraut’s apartment building. Mr. Lively called

Ms. Kraut when he was on his way to her residence and asked her where she was. Ms. Kraut

informed Mr. Lively that she was on her way out to an appointment and would not be at home.

Mr. Lively announced he would stop by her residence anyway. Thereafter, Ms. Kraut’s fear for

her physical safety increased and after April 1, 2018, she began exiting her residence through the

service entrance because she was fearful that Mr. Lively or a private investigator hired by Mr.

Lively would be waiting for her outside the main entrance, as he threatened to do with Mr. Al-

Mubaraki.

        65.    On or about April 12, 2018, after being informed about a call with a potential

Kuwaiti investor, Mr. Lively sent a degrading email directly to Ms. Kraut and stated “you need to

reevaluate where you think you are and where you really are. Save the BS email below for

someone else.” Mr. Lively was criticizing Ms. Kraut for not inviting Mr. Lively to participate on

the call (even though she actually had informed him about the call in advance). Edward Ryan,

Wafra’s male head of Acquisitions, was also on the call, but Mr. Lively did not lash out at him.

That same day, Mr. Lively came into Ms. Kraut’s office and stood behind her while she sat at her

desk. He placed his hands on her the shoulders. Ms. Kraut pulled away. Later that day, he told

Ms. Kraut he would drop her off at home, but Ms. Kraut declined the ride home.




                                                19
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 20 of 36



D.     During the relevant time period, Wafra had an ineffective Human Resources
       Department that neither provided adequate reporting channels nor opportunities for
       remedial or corrective action.

       66.     In or about the beginning of 2012, Wafra’s Human Resources Department was still

non-existent as it consisted of a single person, an office manager who was a former Pan-Am flight

attendant, and who had no substantive experience in Human Resources. There was no effective

Human Resources department that could apply preventive or corrective measures to Mr. Lively’s

sexual harassment and discrimination.

       67.     The 2011 Wafra Handbook, which established the company’s sexual harassment

policies that were in place when Mr. Lively began sexually harassing Ms. Kraut, did not delineate

any formal internal Human Resources processes for investigation, recourse, and remedy. Instead,

it directed individuals to “immediately report the matter (orally or in writing) to your supervisor,

the Controller or the CFO.” As Mr. Lively was her supervisor, Ms. Kraut was left without a real

guarantee that the designated individuals, who she did not know or trust to keep the matter

confidential, could afford her protection through a formal process.

       68.     Regardless of Wafra’s inept Human Resources Department, Ms. Kraut did not

believe reporting Mr. Lively’s conduct was an option because she feared more severe retaliation

at work and even worse, for her physical safety and well-being. As described above in relation to

his comments regarding Mr. Al-Mubaraki, Mr. Lively had on numerous occasions made clear to

Ms. Kraut that he was willing to take extreme retaliatory measures if he believed that his status or

position was questioned or compromised.

       69.     Currently, Wafra’s Human Resources is equally ineffective. Since the time that

Ms. Kraut reported Mr. Lively’s conduct, she has been aggressively and continuously retaliated

against by her peers, replacement supervisors, and Wafra’s management.




                                                20
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 21 of 36



E.     After Ms. Kraut reported Mr. Lively’s conduct to Wafra, Wafra and its employees
       and agents repeatedly retaliated against her and completely changed her role.

       70.     In or about April 2018, after years of dealing with Mr. Lively’s conduct, Ms. Kraut

finally worked up the courage to report Mr. Lively’s sexual harassment and discrimination to

Wafra. Upon information and belief, Wafra terminated Mr. Lively from his position as Senior

Managing Director as a result. However, Wafra placed Mr. Lively’s close personal friend, Yvonne

Compitello (“Ms. Compitello”), as his replacement. Wafra’s termination of Mr. Lively did not

adequately correct the impact of Mr. Lively’s sexual harassment because of subsequent and

ongoing retaliation by Wafra and its employees.

       71.     After Mr. Lively’s departure, Wafra, and its employees and agents, began to

retaliate against Ms. Kraut, changing her responsibilities, and removing her from significant

projects and investments that she had been working on.

       72.     Beginning in or about May 2018, Ms. Compitello and Mr. Ryan removed Ms.

Kraut’s most significant job responsibilities, which centered on working on hotel fund investments

and marketing. Ms. Kraut had been solely staffed on the hotel fund-related matters at Wafra since

the hotel fund’s inception.

       73.     This has had a significant impact on Ms. Kraut’s earning ability and career. There

are several additional accounts that are close to committing equity to the various investment

opportunities, separate accounts or funds for the Real Estate Department, which Ms. Kraut has

played a significant role in developing over many years, and which would entitle Ms. Kraut to

significant additional compensation. Her removal from these projects substantially marginalized

her role at Wafra, which will make it difficult for her to be promoted.

       74.     As a result of Ms. Compitello’s and Mr. Ryan’s actions, Ms. Kraut was repeatedly

excluded from meetings on the projects that she had a substantial role in developing.



                                                21
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 22 of 36



       75.     On or about May 7, 2018, Ms. Kraut emailed Ms. Compitello, copying Human

Resources, in an attempt to ascertain why she was being removed from a particular investment that

she worked on from its inception. Ms. Compitello responded and stated that she asked Mr. Ryan

to take the lead because Ms. Kraut was out of the office. In fact, Ms. Kraut was out of the office

for approximately a week because Mr. Lively’s employment had just been terminated, and Ms.

Kraut was stressed out from years of Mr. Lively’s sexual harassment.

       76.     Prior to the termination of Mr. Lively’s employment, Ms. Kraut’s role with respect

to this particular investment was to manage all aspects of the deal for Wafra. However, after

termination of Mr. Lively’s employment, Ms. Kraut was isolated from this and other deals.

       77.     For instance, in or about July 2018, Wafra personnel repeatedly left Ms. Kraut off

correspondence, communications and meetings about the acquisition opportunity, offer, and deal

details. This placed Ms. Kraut in a precarious position as she did not have the required information

to be fully briefed and prepared on the deal, which set her up to fail.

       78.     On or about July 18, 2018, Ms. Kraut was directed to review the deal’s budget and

provide comments within a few days prior to closing; however, she was being forced to make these

without much of the information necessary to complete such a task successfully since she was

excluded from it after Mr. Lively’s termination.

       79.     By setting her up to fail in this way, Wafra is highly likely to deny Ms. Kraut

appropriate credit, which includes her share of the hotel’s acquisition and asset management fees

for her work on this investment.

       80.     As a direct and proximate result of the actions described above, Ms. Kraut suffered

and continues to suffer actual damages, including monetary damages, damages to her reputation




                                                 22
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 23 of 36



and career through misdirected retaliation, psychological and emotional pain, mental anguish, fear

for her physical safety, and humiliation, in an amount to be determined at trial.

                                  FIRST CAUSE OF ACTION

    (Sexual Harassment, Hostile Work Environment, in Violation of Title VII – Against
                                  Defendant Wafra)

       81.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       82.     By reason of the foregoing, Defendant Wafra has subjected Ms. Kraut to sexual

harassment and a hostile work environment.

       83.     The harassment was pervasive and affected the terms, conditions, or privileges of

Ms. Kraut’s employment.

       84.     Defendant Wafra knew, or should have known, about the sexual harassment and

failed to take corrective action for many years. Additionally, for many years Defendant Wafra had

no meaningful reporting process to which Ms. Kraut could avail herself.

       85.     As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of Title VII, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which she is entitled to an award of damages.

       86.     As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of Title VII, Plaintiff has suffered, and continues to suffer, emotional distress for which

she is entitled to an award of compensatory damages.

       87.     Defendant Wafra’s unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under Title VII, for which Plaintiff is entitled to an award of punitive damages.

       88.     Plaintiff is also entitled to an award of attorneys’ fees and costs.



                                                 23
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 24 of 36



                                 SECOND CAUSE OF ACTION

       (Sexual Harassment, Quid-Pro-Quo, in Violation of Title VII – Against Wafra)

        89.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

        90.    By reason of the foregoing, Defendant Wafra has subjected Ms. Kraut to quid-pro-

quo sexual harassment. For many years, Ms. Kraut was the subject of unwelcome sexual

harassment in the form of sexual advances or requests for sexual favors.

        91.    The submission to the unwelcome advance was an express or implied condition for

receiving job benefits. Ms. Kraut’s refusal to submit to her supervisor’s sexual demands resulted

in tangible job detriments (including loss of advancement and promotions, denied requests for

transfers, and the loss of significant compensation). Defendant Mr. Lively would also refuse to

speak to Ms. Kraut for days after she would reject his advances, which hurt her ability to succeed

at her job.

        92.    Defendant Wafra was responsible for Defendant Mr. Lively’s conduct.

        93.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of Title VII, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which she is entitled to an award of damages.

        94.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of Title VII, Plaintiff has suffered, and continues to suffer, emotional distress for which

she is entitled to an award of compensatory damages.

        95.    Defendant Wafra’s unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under Title VII, for which Plaintiff is entitled to an award of punitive damages.




                                                 24
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 25 of 36



       96.     Plaintiff is also entitled to an award of attorneys’ fees and costs.

                                  THIRD CAUSE OF ACTION

                  (Discrimination in Violation of Title VII – Against Wafra)

       97.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       98.     By reason of the foregoing, Defendant Wafra discriminated against Ms. Kraut

within the meaning of Title VII, on the basis of sex.

       99.     Defendant Wafra knew, or should have known, about the discrimination and failed

to take corrective action for many years. Additionally, for many years Defendant Wafra had no

meaningful reporting process to which Ms. Kraut could avail herself.

       100.    As a direct and proximate result of Defendant Wafra’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer monetary and/or

economic harm for which she is entitled to an award of damages.

       101.    As a direct and proximate result of Defendant Wafra’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered, and continues to suffer, emotional distress

for which she is entitled to an award of compensatory damages.

       102.    Defendant Wafra’s unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under Title VII, for which Plaintiff is entitled to an award of punitive damages.

       103.    Plaintiff is also entitled to an award of attorneys’ fees and costs.




                                                 25
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 26 of 36



                                FOURTH CAUSE OF ACTION

                    (Retaliation in Violation of Title VII – Against Wafra)

       104.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       105.    Plaintiff engaged in protected activity when she reported to Defendant Wafra that

she had been the victim of discrimination in violation of Title VII in the manners described above.

       106.    Defendant Wafra retaliated against Plaintiff, in violation of Title VII by, inter alia,

marginalizing her role within the company, changing her responsibilities, and removing her from

significant projects and investments she had been working on for many years.

       107.    As a direct and proximate result of Defendant Wafra’s unlawful retaliatory conduct

in violation of Title VII, Plaintiff has suffered, and continues to suffer, monetary and/or economic

harm, for which she is entitled to an award of damages. As detailed above, because of Defendant

Wafra’s retaliatory conduct, Plaintiff has suffered, and continues to suffer, immeasurable

reputational harm, professionally and personally.

       108.    As a direct and proximate result of Defendant Wafra’s unlawful retaliatory conduct

in violation of Title VII, Plaintiff has suffered, and continues to suffer, mental anguish and

emotional distress, for which she is entitled to an award of compensatory damages.

       109.    Defendant Wafra’s unlawful and retaliatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under Title VII, for which Plaintiff is entitled to an award of punitive damages.

       110.    Plaintiff is also entitled to an award of attorneys’ fees and costs.




                                                 26
            Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 27 of 36



                                    FIFTH CAUSE OF ACTION

          (Sexual Harassment, Hostile Work Environment, in Violation of the NYSHRL)
                                    (Against All Defendants)
          111.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

          112.    By reason of the foregoing, Defendant Wafra has subjected Ms. Kraut to sexual

harassment and a hostile work environment within the meaning of NYSHRL, N.Y. Exec. L. § 290

et seq.

          113.    The harassment was pervasive and affected the terms, conditions, or privileges of

Ms. Kraut’s employment.

          114.    Wafra knew, or should have known, about the sexual harassment and failed to take

corrective action for many years.         Additionally, for many years Defendant Wafra had no

meaningful reporting process to which Ms. Kraut could avail herself.

          115.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYSHRL, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which she is entitled to an award of damages.

          116.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, emotional distress for

which she is entitled to an award of compensatory damages.

                                    SIXTH CAUSE OF ACTION

                 (Sexual Harassment, Quid-Pro-Quo, in Violation of the NYSHRL)
                                    (Against All Defendants)
          117.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.




                                                   27
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 28 of 36



        118.     By reason of the foregoing, Defendant Wafra has subjected Ms. Kraut to quid-pro-

quo sexual harassment within the meaning of the NYSHRL, N.Y. Exec. L. § 290 et seq. For many

years, Ms. Kraut was the subject of unwelcome sexual harassment in the form of sexual advances

or requests for sexual favors.

        119.     The submission to the unwelcome advance was an express or implied condition for

receiving job benefits. Ms. Kraut’s refusal to submit to her supervisor’s sexual demands resulted

in tangible job detriments (including loss of advancement and promotions, denied requests for

transfers, and the loss of significant compensation). Defendant Mr. Lively would also refuse to

speak to Ms. Kraut for days after she would reject his advances, which hurt her ability to succeed

at her job.

        120.     Defendant Wafra was responsible for Defendant Mr. Lively’s conduct.

        121.     As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYSHRL, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which she is entitled to an award of damages.

        122.     As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, emotional distress for

which she is entitled to an award of compensatory damages.

                                 SEVENTH CAUSE OF ACTION

              (Discrimination in Violation of the NYSHRL – Against All Defendants)

        123.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

        124.     By reason of the foregoing, Defendant Wafra discriminated against Ms. Kraut

within the meaning of the NYSHRL, N.Y. Exec. L. § 290 et seq., on the basis of sex.




                                                  28
          Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 29 of 36



         125.    Defendant Wafra knew, or should have known, about the discrimination and failed

to take corrective action for many years. Additionally, for many years Defendant Wafra had no

meaningful reporting process to which Ms. Kraut could avail herself.

         126.    As a direct and proximate result of Defendant Wafra’s unlawful and discriminatory

conduct in violation of the NYSHRL, Plaintiff has suffered and continues to suffer monetary

and/or economic harm for which she is entitled to an award of damages.

         127.    As a direct and proximate result of Defendant Wafra’s unlawful and discriminatory

conduct in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, emotional

distress for which she is entitled to an award of compensatory damages.

                                  EIGHTH CAUSE OF ACTION

                (Retaliation in Violation of the NYSHRL – Against All Defendants)

         128.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

         129.    Plaintiff engaged in protected activity when she reported to Defendant Wafra that

she had been the victim of discrimination in violation of the NYSHRL in the manners described

above.

         130.    Defendant Wafra retaliated against Plaintiff, in violation of the NYSHRL by, inter

alia, marginalizing her role within the company, changing her responsibilities, and removing her

from significant projects and investments she had been working on for many years.

         131.    As a direct and proximate result of Defendant Wafra’s unlawful retaliatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of damages. As detailed above, because of




                                                  29
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 30 of 36



Defendant Wafra’s retaliatory conduct, Plaintiff has suffered, and continues to suffer,

immeasurable reputational harm, professionally and personally.

       132.    As a direct and proximate result of Defendant Wafra’s unlawful retaliatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, mental anguish and

emotional distress, for which she is entitled to an award of compensatory damages.

                                  NINTH CAUSE OF ACTION

      (Sexual Harassment, Hostile Work Environment, in Violation of the NYCHRL)
                                (Against All Defendants)
       133.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       134.    By reason of the foregoing, Defendant Wafra has subjected Ms. Kraut to sexual

harassment and a hostile work environment within the meaning of NYCHRL, N.Y. City Admin.

Code § 8-107 et seq.

       135.    The harassment was pervasive and affected the terms, conditions, or privileges of

Ms. Kraut’s employment.

       136.    Defendant Wafra knew, or should have known, about the sexual harassment and

failed to take corrective action for many years. Additionally, for many years Defendant Wafra had

no meaningful reporting process to which Defendant Ms. Kraut could avail herself.

       137.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYCHRL, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which she is entitled to an award of damages.

       138.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, emotional distress for

which she is entitled to an award of compensatory damages.



                                                 30
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 31 of 36



        139.    Defendant Wafra’s unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                                 TENTH CAUSE OF ACTION

               (Sexual Harassment, Quid-Pro-Quo, in Violation of the NYCHRL)
                                  (Against All Defendants)
        140.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

        141.    By reason of the foregoing, Defendant Wafra has subjected Ms. Kraut to quid-pro-

quo sexual harassment within the meaning of the NYCHRL, N.Y. City Admin. Code § 8-107 et

seq. For many years, Ms. Kraut was the subject of unwelcome sexual harassment in the form of

sexual advances or requests for sexual favors.

        142.    The submission to the unwelcome advance was an express or implied condition for

receiving job benefits. Ms. Kraut’s refusal to submit to her supervisor’s sexual demands resulted

in tangible job detriments (including loss of advancement and promotions, denied requests for

transfers, and the loss of significant compensation). Defendant Mr. Lively would also refuse to

speak to Ms. Kraut for days after she would reject his advances, which hurt her ability to succeed

at her job.

        143.    Defendant Wafra was responsible for Defendant Mr. Lively’s conduct.

        144.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYCHRL, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which she is entitled to an award of damages.




                                                 31
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 32 of 36



       145.    As a direct and proximate result of Defendant Wafra’s unlawful conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, emotional distress for

which she is entitled to an award of compensatory damages.

       146.    Defendant Wafra’s unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                               ELEVENTH CAUSE OF ACTION

           (Discrimination in Violation of the NYCHRL – Against All Defendants)

       147.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       148.    By reason of the foregoing, Defendant Wafra discriminated against Ms. Kraut

within the meaning of the NYCHRL, N.Y. City Admin. Code § 8-107 et seq, on the basis of sex.

       149.    Defendant Wafra knew, or should have known, about the discrimination and failed

to take corrective action for many years. Additionally, for many years Defendant Wafra had no

meaningful reporting process to which Ms. Kraut could avail herself.

       150.    As a direct and proximate result of Defendant Wafra’s unlawful and discriminatory

conduct in violation of the NYCHRL, Plaintiff has suffered and continues to suffer monetary

and/or economic harm for which she is entitled to an award of damages.

       151.    As a direct and proximate result of Defendant Wafra’s unlawful and discriminatory

conduct in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, emotional

distress for which she is entitled to an award of compensatory damages.




                                                 32
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 33 of 36



       152.    Defendant Wafra’s unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                               TWELFTH CAUSE OF ACTION

              (Retaliation in Violation of the NYSHRL – Against All Defendants)

       153.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       154.    Plaintiff engaged in protected activity when she reported to Defendant Wafra that

she had been the victim of discrimination in violation of the NYCHRL, N.Y. City Admin. Code §

8-107 et seq., in the manners described above.

       155.    Defendant Wafra retaliated against Plaintiff, in violation of the NYCHRL by, inter

alia, marginalizing her role within the company, changing her responsibilities, and removing her

from significant projects and investments she had been working on for many years.

       156.    As a direct and proximate result of Defendant Wafra’s unlawful retaliatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of damages. As detailed above, because of

Defendant Wafra’s retaliatory conduct, Plaintiff has suffered, and continues to suffer,

immeasurable reputational harm, professionally and personally.

       157.    As a direct and proximate result of Defendant Wafra’s unlawful retaliatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, mental anguish and

emotional distress, for which she is entitled to an award of compensatory damages.




                                                 33
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 34 of 36



       158.    Defendant Wafra’s unlawful and retaliatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                             THIRTEENTH CAUSE OF ACTION

                         (Unjust Enrichment – Against All Defendants)

       159.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       160.    The Defendants benefited by the work Ms. Kraut performed. She was entitled to

origination fees, promotions, advancement, and transfer opportunities based on this work, but was

improperly denied.

       161.    The benefits to the Defendants included, but was not limited to, the work Ms. Kraut

performed originating new funds, such as the German Fund, and other funds. Defendant Wafra

benefited by profiting from these funds. Defendant Mr. Lively benefited because he took the credit

and earned compensation that should have gone to Ms. Kraut.

       162.    Wafra further benefited by not compensating Ms. Kraut for this work.

Additionally, Defendant Wafra benefited by denying Ms. Kraut promotions, advancement

opportunities, and transfers, thereby saving money that would have been used as additional

compensation to Ms. Kraut.

       163.    Equity and good conscience require restitution to Ms. Kraut.

                             FOURTEENTH CAUSE OF ACTION

                          (Quantum Meruit – Against All Defendants)

       164.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.




                                                 34
        Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 35 of 36



       165.   Ms. Kraut performed services in good faith.

       166.   Ms. Kraut was led to believe that Defendant Wafra and Defendant Mr. Lively

would promote her and advance her career if she performed these services in good faith.

       167.   Ms. Kraut also performed services in good faith by originating new funds, such as

the German Fund, and other funds.

       168.   Defendant Wafra and Defendant Mr. Lively accepted these services. Defendant

Wafra profited from the funds, and Defendant Mr. Lively, as Ms. Kraut’s supervisor, received

additional compensation on the basis of the funds’ establishment.

       169.   It is customary at Defendant Wafra and the industry for the individual responsible

for securing and originating new deals to receive at least 1% in fees. Ms. Kraut performed these

services expecting to be compensated for them.

       170.   Accordingly, Defendant Wafra and Defendant Mr. Lively should compensate Ms.

Kraut for the reasonable value of her services, which is at least 1% of the value of the German

Fund plus any additional funds she has helped originate.

                                     ATTORNEY’S FEES

       171.   Plaintiff is entitled to attorney’s fees under the applicable federal and state statutes

and provisions of the Administrative Code of the City of New York.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment and relief as follows:

       A.     Declaring that Defendants’ acts complained of herein violated Plaintiff’s rights

under Title VII, NYSHLR, and the NYCHRL;

       B.     Awarding Plaintiff a money judgment for damages, including but not limited to lost

compensation deprived by Defendants, lost pay, future pay, lost benefits, and other economic




                                                 35
         Case 1:18-cv-11155-DAB Document 1 Filed 11/29/18 Page 36 of 36



damages; and damages for the shame, humiliation, embarrassment, physical and emotional pain,

mental anguish, and humiliation suffered by Plaintiff, in an amount to be determined at trial;

       C.      Awarding Plaintiff punitive damages, as applicable, for Defendants’ willful and

wanton disregard of her rights;

       D.      Awarding Plaintiff her reasonable costs and attorney’s fees incurred in connection

with this action; and

       E.      Granting such other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury of all claims triable to a jury in this action.

Dated: New York, New York
       November 29, 2018

                                                       WALDEN MACHT & HARAN LLP


                                                       By: _/s/ Milton L. Williams__________
                                                              Milton L. Williams
                                                              Adam P. Cohen
                                                              Avni P. Patel
                                                              One Battery Park Plaza
                                                              New York, NY 10004
                                                              (212) 335-2030
                                                              Attorneys for Plaintiff




                                                  36
